DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,103,978 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 6/14/2022.
The application has been amended as follows:

Claim 7:
In line 2, “the first frame” has been amended to recite --the frame--.

Claim 17:
In line 2, “the first front support plate” has been amended to recite --the at least one front support plate--.
In line 3, “the first front support plate” has been amended to recite --the at least one front support plate--.
In line 5, “the first front support plate” has been amended to recite --the at least one front support plate--.

Claim 19:
A jig for assembling a furniture unit, the jig comprising:
a base configured to rest on a support surface; and
	a clamp assembly connected to the base, the clamp assembly comprising:
a frame;
	at least one front support plate connected to the frame;
a first jaw comprising a first side support plate oriented transverse relative to the at least one front support plate; and
a second jaw comprising a second side support plate, wherein the second jaw is connected to the frame and movable between a first position and a second position, wherein, in the first position, the second side support plate is substantially perpendicular to the at least one front support plate and substantially parallel relative to the first side support plate, and wherein, in the second position, the second side support plate is substantially parallel to the at least one front support plate and substantially perpendicular relative to the first side support plate.

Claim 20:
Claim 20 is CANCELLED.

Claim 21:
Claim 21 is CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s IDS reflects the prior art of record cited by both Applicant and the examiner throughout prosecution of the parent applications, and several of those references are considered the closest art of record with respect the instant application. For example, Brockmeyer (DE2553814) is considered generally the closest art with regard to the overall assembly jig. With regard to original claim 19, Brockmeyer may be considered to have a base (10), a clamp assembly with a frame (generally all the clamps connected together by arbitrary supporting structure), a front support plate (e.g. two pivot arms 40 or 25),and  first and second jaws with side support plates (pivot arms 22) transverse to front support plate (they pivot about perpendicular axes), wherein the second jaw is movable between first and second positions where in a first position it is parallel to the first side support plate (e.g. Fig. 4) and in a second position it is transverse (non-parallel) to the first side support plate (as they pivot around, they become non-parallel until they meet again 180 degrees around). However, with regard to amended claim 19, at the point where the side support plates (22) are perpendicular to each other (when they are partially rotated around by 45 degrees each from their starting position), they would not also be parallel to either of the other arms (25 or 40). Under a different interpretation of Brockmeyer, the plate 25 may be equated to the second side support plate, but then the opposing plate (19) would not reasonably be considered a “jaw” (it is a conveyor), and/or these arms would not necessarily meet the perpendicular/parallel relationships as required. Claims 2 and 14 require similar limitations in addition to other features.
Whitfield (U.S. Patent 7,661,181) comprises a base (31), a clamp assembly (38, 39, 41, 45), a front support plate (e.g. 47), a first jaw with a first side support plate (39) transverse (e.g. perpendicular) to the front support plate (brackets are at a 90 degree angle), a second jaw with a second side support plate (38) moveable between first and second positions (pivotable about hinge 40) parallel to and transverse (i.e. non-parallel) to the first side support plate (39) as shown by the arrows. However, the claims require a 90 degree range of movement of the second side support plate (38), which the device does not appear close to capable of.
Sfiligoi et al. (EP1329296) discloses a base 30, a front support (any horizontal portion), first and second jaws (35/36) with side support plates, the two jaws are movable relative to each other between parallel (e.g. vertical) and transverse (intermediate angle) positions. However, in the second position, the side support plates are only perpendicular when they are splayed open at 45 degrees each, in which case the second side support is not parallel to the front support plate (a horizontal portion as mentioned above).
Cecci (DE3916013) is a jig used for cabinet construction having several pivotable arms. However, Cecci suffers the same deficiency as the other references, in that none of the parts are reasonably interpreted as a “second side support plate” having a first position perpendicular to a front plate and parallel to a first side support plate, and a second position parallel to the front support plate and perpendicular to the first side support plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726